Case 1:20-cv-12085-DPW Document1 Filed 11/19/20 Page 1 of 1

2’

oF

UNITED STATES OF AMERICA

 

 

 

 

 

       

oo COURT
- NO
CR MACKEY a2
) “oF 2 @
a 2 Hn,
y AoW wo or
exe oO
COMMONWEALTH) a4
OF ae ) ae = O
~~~ MASSACHUSETTS 92 2m
PETITION FOR WRIT OF HABEAS CORPUS
Now comes C H Q Sip PH ER NA C \v IE vi PETITONER in the
above named action, and states as follows: that he is presently held in custody at the a
Reclociyako State Hosp thas , 20 Amn istetay Rd, Onder A
Middlesex-Jdait-and—House of Correction, 269-Freble- Cove Road; Billerica MEX 01862:
that a hearing has been scheduled in the above matter for

 

his presence is necessary to a proper adjudication of the above named case.

WHEREFORE, the petitioner requests that the justices of this Court issue a

WRIT OF HABEAS CORPUS AD TESTIFICANDUM to the Superintendent of the

‘
above named institution, ordering him to bring the defendant. before the Court on the date

so assigned by the Court until his presence is no longer required.
Respectfully submitted,

ep Are tlle /2e20
= g
terion Hi + Comection

760. Teeble Conve Road

Date
Billerica M-A-01862

ard conte Chede Fosper J
202 Adore ricco Rand

PS- Lge watery Mas cech-celts orZ 24
